Citation Nr: 1334522	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right ankle condition (previously characterized as rheumatoid arthritis) has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a left ankle condition (previously characterized as rheumatoid arthritis) has been received.

3.  Entitlement to service connection for a heart condition, to include as secondary to rheumatic fever. 

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to rheumatic fever. 
 
5.  Entitlement to service connection for respiratory sleep disorder, to include as secondary to rheumatic fever. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1956 to October 1956.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO declined to reopen a claim for service connection for a right ankle condition (previously claimed as rheumatoid arthritis), as well as denied service connection for the remaining disabilities at issue in this appeal.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

The Board notes that, in the March 2009 rating decision on appeal, the RO only characterized the claim involving the right ankle as a request to reopen.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As discussed in more detail below, because the left ankle condition also was the subject of prior, final denials, that claim has also been characterized as a request to reopen.   The Veteran is not prejudiced by the Board's characterization of the claim in this manner because that matter is being remanded for further action prior to appellate consideration.

In March 2010, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In response to his request for a Board hearing, a July 2012 letter informed the Veteran that his Board hearing was scheduled in September 2012 .  The Veteran stated in July 2012 that he would attend  the hearing; however, he failed to report for the scheduled hearing  and has not requested rescheduling of the hearing.  Under these circumstances,  his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

In July 2013, Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been added since the May 2010 supplemental statement of the case (SSOC); however, although the evidence is pertinent to the matter of service connection for a left ankle condition, the evidence has no bearing on the remaining issues (herein decided).  Moreover, copies of service treatment records submitted by the Veteran in August 2013 are duplicates of service records already of record. 

The Board's decision addressing the request to reopen the claim for service connection for a right ankle condition, as well as the claims for service connection for a heart condition, diabetes mellitus, and a respiratory sleep disorder is are set forth below.  The request to reopen a claim for service connection for a left ankle condition has been received is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  Most recently, in an August 2005 rating decision, the RO declined to reopen a claim for service connection for a right ankle condition (previously characterized as rheumatoid arthritis); although notified of the denial and of his appellate rights in a letter dated later in August 2005, the Veteran did not initiate an appeal of the denial. 

3.  No new evidence associated with the claims file since the August 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right ankle condition, or raises a reasonable possibility of substantiating that claim.

4.  As service connection has not been established for rheumatic fever, there is no legal basis for award of service connection for a heart condition, diabetes mellitus, or a respiratory sleep disorder secondary to rheumatic fever. 

5.  A heart condition was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service.

6.  Diabetes mellitus was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service.

7.  A respiratory sleep disorder, currently diagnosed as sleep apnea, was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical relationship between any such current disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision in which the RO declined to reopen a claim for service connection for a right ankle condition (previously characterized as rheumatoid arthritis) is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence received since the RO's August 2005 denial is not new and material, the criteria for reopening the claim for service connection for a right ankle condition are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for a heart condition, to include as secondary to rheumatic fever, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013).  

4.  The criteria for service connection for diabetes mellitus, to include as secondary to rheumatic fever, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013).  

5.  The criteria for service connection for a respiratory sleep disorder, to include as secondary to rheumatic fever, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an April 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  As regards the right ankle, the  April 2008 pre-rating  also provided notice meeting the requirements of Kent.  The March 2009 RO rating decision reflects the initial adjudication of the claims. 

Post rating letters in January 2009, February 2009, and August 2009 provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the Veteran was afforded an opportunity to respond, the RO readjudicated the Veteran's claims in the May 2010 SSOC. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Also of record and considered in connection with the appeal is the transcript of the March 2010 DRO hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any claim herein decidesd, , prior to appellate consideration, is required.  With respect to the request to reopen, the Board points out that an examination is not warranted because the VCAA's duty-to-assist is not triggered unless and until the claim is reopened.  38 U.S.C.A. § 5103A.

As for the DRO hearing, it is noted that, 38 C.F.R. 3.103(c)(2) (2012) requires that the individual who chairs a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues; and, (2) to suggest the submission of evidence that may have been overlooked.  

Here, during the March 2010 hearing, the DRO identified the issues on appeal.  The Veteran provided testimony regarding his right ankle condition, heart condition, diabetes mellitus, respiratory sleep disorder, and left ankle condition.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the DRO pertaining to the Veteran's in-service injury and the bases for denial of the claims.  While the submission of specific, additional evidence was not explicitly suggested, additional development was accomplished after the hearing; hence, any omission is this regard was harmless.  As such, the Board finds that the requirements of 38 C.F.R. 3.103(c)(2) have been met, and that the hearing was legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

A.  Request to Reopen

Service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

The record reflects the RO's initial denial of service connection for rheumatoid arthritis involving both ankles in December 1968-which the Veteran did not appeal-followed  by several unsuccessful attempts to reopen the claim for service connection for rheumatoid arthritis.  

In the original denial, which was based solely on consideration of service records, the RO found that a diagnosis of rheumatic fever in service was changed to rheumatic arthritis, and that the disability pre-existed, and was not aggravated by, service.  The Veteran's service treatment reflect that he was treated for his ankles after jumping off of a bed three days into his military service; he was then diagnosed with rheumatoid arthritis and subsequently discharged from military service.  An August 1956 Medical Board report noted that the Veteran was discharged because a Medical Board found that he did not meet the minimum standards for enlistment or induction as the result of his ankles.  
Following an April 1990 decision in which the Board declined to reopen the claim for service connection for disability (involving both ankles) characterized as rheumatoid arthritis, with regard to the right ankle, most recently, in an August 2005 rating decision, the RO recharacterized the Veteran's claim one for a as a right ankle condition, previously claimed as rheumatoid arthritis, but continued to decline to reopen the Veteran's claim.  In addition to the service treatment records, the evidence then of record included VA treatment records and the Veteran's statements.  The RO found that no new and material evidence that showed that the Veteran's right ankle condition started while he was on active duty or was made permanently worse by his military service had been submitted.  Although notified of the denial, and of his appellate rights, the Veteran did not initiate an appeal.  See 38 C.F.R. §§ 20.200.  Thus, the RO's August 2005 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

In January 2008, the Veteran filed a request to reopen his previously denied claims for ankle conditions (previously characterized as rheumatoid arthritis).   Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's August 2005 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In the present case, evidence added to the record since August 2005 primarily consists of additional VA post-service treatment records. as well as the transcript of the Veteran's DRO testimony, along with written statements provided by him or his representative on his behalf.   However, the Board finds that the additional evidence is essentially redundant of that which is already on file, and as such, it provides nothing new or material to the question of service connection.  

Regarding the additional medical evidence received, to be new and material, the evidence would have to support one of the unsubstantiated facts necessary to grant service connection.  Here, that would have to be evidence of a link (such as a medical opinion) that the Veteran's right ankle condition incurred during service, was aggravated beyond the natural progression by the Veteran's military service,.  However, these evidence merely documents the Veteran's right ankle complaints.  Medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992),  Likewise, medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of nexus evidence (i.e., a connection to a service-related event or condition), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  

The Veteran's testimony and statements are related to how his right ankle condition did not pre-exist service, how the right ankle condition incurred in service, and how he believed that his current condition was related to his military service.  While the Board has considered his testimony and the written assertions of the Veteran, as well those advanced by his representative, the Board finds that these statements do not provide any new information because they are repetitive of what was already of record.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that any new contentions and arguments have been raised since the August 2005 rating decision, the Board points out that the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  As indicated, no additional, pertinent evidence has been presented. 

In any event, the Board points out that, in this case, the Veteran simply cannot reopen the claim on the basis of lay assertions, alone.  As laypersons lack appropriate medical training and expertise, such individuals generally are not competent to render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of a complex medical disability (to include the one here at issue). See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  See also Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board concludes that the criteria for reopening the service connection claim for a right ankle condition are not met, and the RO's August 2005 denial of the claim remains final.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  As the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 


II.Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, direct service connection requires:  (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In statements in December 2008, February 2009, and May 2009, as well as the April 2009 NOD, the Veteran asserted that his current diagnoses of a heart condition, diabetes mellitus, and respiratory sleep disorder were either directly due to service or were secondary to in-service rheumatic fever.  The Board notes, as the outset, that under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). Here, however, service connection has not been awarded for rheumatic fever. [In fact, as indicated above and below, the diagnosis of rheumatic fever was deemed in error and changed to rheumatic arthritis.]  Thus, any secondary theory of entitlement based on rheumatic fever must fail, as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board further finds that there is no other theory of entitlement pursuant to which service connection for any of the disabilities under consideration could be awarded.  

A March 1956 chest x-ray study revealed no evidence of cardiac enlargement and a fluoroscopy failed to demonstrate evidence of specific chamber enlargement and there were no cardiac complications.  Noted was "Diagnosis undetermined (Rheumatic fever, acute)."  In April 1956, the Veteran's diagnosis was changed to "rheumatic fever, active, without heart involvement."  It was noted to have existed prior to entry and was not due to misconduct.  On August 9, 1956, the Veteran's diagnosis was changed by reason of error to rheumatoid arthritis of both ankles.   The Veteran was then discharged as a result of rheumatoid arthritis of the ankles.  

According to the Veteran's post-service treatment records, he does have current diagnoses of a heart condition, diabetes mellitus, and a respiratory sleep disorder.  Pertinent to the Veteran's claim of entitlement to service connection for a heart condition there are diagnoses of record of hypertension, coronary artery disease, and myocardial infarction; his earliest diagnosis of  record for hypertension was in November 2000, his earliest diagnosis of  record for coronary artery disease was in January 2005, and his earliest diagnosis of  record for myocardial infarction was December 2004.  The Veteran was diagnosed with diabetes mellitus in 1998.  The only diagnosis of a respiratory sleep disorder is sleep apnea; he was diagnosed with sleep apnea in September 2004.  However,, none of the diagnosed conditions-first shown many years after the Veteran's service discharge is shown to be medically related to service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim of service connection.   Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no medical opinion or comments even suggesting that that there exists a medical relationship between any current  heart condition, diabetes mellitus, or a respiratory sleep disorder and the Veteran's military service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also that there exists an etiological connection between his military service and the disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  There is no medical evidence or opinion of to this effect with respect to any of the claims.  Significantly neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such medical evidence or opinion in connection with any of the service connection claims under consideration.  Moreover, on these facts, VA is not required to arrange for the Veteran to undergo VA examination or to otherwise obtain a medical opinion in support of any of the claims.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  However, with respect to the claims under consideration, given the facts noted above, there simply is no evidence any event, injury or disease in service that may be related to current disability.  As noted, the Veteran's service treatment records specifically indicate that any diagnosis of rheumatic fever was made by error and that there were no cardiac complications.  There also is no medical evidence, or credible, recurrent symptoms, of diabetes mellitus or of a respiratoy sleep disorder.  Thus, the Board finds that a VA examination is not warranted for the issues of entitlement to service connection for a heart condition, diabetes mellitus, and a respiratory sleep disorder.  

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish an etiological relationship between the Veteran's current heart condition, diabetes mellitus, and/or a respiratory sleep disorder and service on the basis of lay assertions, alone, such attempt must fail.  

As for lay assertions of continuity of symptoms, the Board points out that s laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, any current assertions of continuity of symptoms since service are not consistent with the evidence.  First, although, as indicated, there are current symptoms/diagnoses of a heart condition, diabetes mellitus, and/or a respiratory sleep disorder to his medical care providers at separation or for years thereafter.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  As these records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment, and, thus, are considered to have greater probative value.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  

In light of evidence as noted above, the Board has reason to question the credibility of the Veteran's contentions in connection with the current claim.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Thus, statements rendered by the Veteran asserting that he has experienced symptoms of his heart condition, diabetes mellitus, and/or a respiratory sleep disorder from service to the present are not deemed credible, and, hence, not probative.  

The Board further notes that, as for any direct assertions of medical nexus, the matter of the medical etiology of the disability under consideration is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the matter of medical etiology of the disability for which service connection is sought.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as to etiology of the Veteran's heart condition, diabetes mellitus, and/or respiratory sleep disorder have no probative value.

For the foregoing reasons, the claims for service connection for heart condition, diabetes mellitus, and a respiratory sleep disorder must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53-56 (1990). 


ORDER

As new and material evidence has not been received to reopen the claim for service connection for a right ankle condition, the appeal as to this matter is denied.  

Service connection for a heart condition, to include as secondary to rheumatic fever, is denied. 

Service connection for diabetes mellitus, to include as secondary to rheumatic fever, is denied. 

Service connection for respiratory sleep disorder, to include as secondary to rheumatic fever, is denied. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim involving a left ankle condition is warranted.

As noted above, in the March 2009 rating decision on appeal, the RO characterized only the claim involving the right ankle as a request to reopen and characterized the Veteran's left ankle condition as a claim of service connection.  However, the Board finds that the Veteran's left ankle condition also was the subject of prior, final denials, thus, the claim has now been recharacterized as a request to reopen.  

As discussed above, although, in the prior denials, the RO styled the claim as one rheumatic arthritis, the RO addressed both ankles in the initial, December 1968 rating decision, and the April 1990 Board decision.  The 1990 Board decision is the most recent denial pertaining to the left ankle.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  As none of the noted situations applies here, the Board decision is final based on the evidence then of record.   Therefore-as, with the right ankle-in order for the Veteran's claim for the left ankle to be reopened, new and material (here, since the April 1990 Board decision) must be received.  See 38 U.S.C.A. § 5108 (West 2002).  

However, before the Board can adjudicate the remaining request to reopen, a remand is required.  The Veteran's paperless, electronic (Virtual VA) paperless claims folder includes additional VA treatment records pertinent to the left ankle; however, there is no waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).  The agency of original jurisdiction-here, the RO-is required to furnish a supplemental statement of the case (SSOC) when additional relevant evidence is received after the most recent SSOC has been issued and before the appeal is certified, and the appellate record is transferred, to the Board.  See 38 C.F.R. § 19.31(b).  The requirements of this regulation have not been met.  Thus, the Board finds that the issue on appeal must be remanded for the RO to consider the additional evidence in connection with the left ankle, in the first instance, and to issue an SSOC reflecting such consideration.  

The Board also notes that, in connection with a request to reopen, a claimant must be notified of both the criteria to reopen a claim for service connection-to include a discussion of the basis for the prior denial-as well as the criteria to establish the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the Veteran has been provided notice for his right ankle condition,. he has not been provided with a specifically tailored notice letter explaining what was needed to reopen the claim for service connection for a left ankle condition, in light of the prior deficiencies in the claim.  

Therefore, to ensure that all due process requirements are met, and the record is complete, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the furnish, or furnish appropriate authorization for it to obtain, any outstanding private medical.   The RO's letter should also provide Kent notice specific to the left ankle condition.   

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159  (2012). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of these claims in the May 2010 SSOC.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, any outstanding, pertinent private medical records.

Provide VCAA notice, consistent with Kent, with respect to the prior denial of  service connection for a left ankle condition (previously characterized as rheumatoid arthritis).   

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  To help avoid future remand, ensure that the  requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.   After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the petition to reopen the claim for service connection for a left ankle condition (previously characterized as rheumatoid arthritis) in light of all pertinent evidence  (to particularly include all that added to the record since the last adjudication of the underlying claim for service connection) and legal authority. 

5.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 



						(CONTINUED ON NEXT PAGE)



(West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


